Defendants in error filed their supplemental motion to dismiss appeal in this cause on May 24, 1916, service of which was duly acknowledged by attorneys for plaintiffs in error. It appears that no response has been filed to this motion.
The ground set out in the motion is: That the case-made fails to show the same was signed, settled, and served within the time provided by law or within any valid and lawful extension thereof.
The case-made discloses that the order extending the time in which to make, serve, and settle same was made on the 5th day of February, 1915, and that said case-made was finally settled on the 3d day of March of the same year.
The case-made fails to affirmatively show that the order extending the time within which to make and serve said appeal was entered in the journals of the court pursuant to section 5317 or section 5324, Rev. Laws 1910.
This court is therefore without jurisdiction of this appeal. Midland Savings   Loan Co. v. Miller, 53 Okla. 149,155 P. 864.
It therefore follows that the motion to dismiss should be sustained.
By the Court: It is so ordered.